         Case
          Case1:21-cr-00062-LJL
               1:21-cr-00062-LJL Document
                                  Document16-1 Filed02/17/21
                                           17 Filed  02/16/21 Page
                                                               Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                 v.                                                                21 Cr. 62 (LJL)

 Christina Marie Esquer,
 Martin Alonso Astorga Meza,


                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rules of Criminal Procedure 5(f) and 16, 18 U.S.C. §3500, and the Government’s

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
         Case
          Case1:21-cr-00062-LJL
               1:21-cr-00062-LJL Document
                                  Document16-1 Filed02/17/21
                                           17 Filed  02/16/21 Page
                                                               Page22ofof66




be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

       3. Redactions to Disclosure Material.            As both defendants want to avoid any

inappropriate use of the disclosure material, the defendants consent to appropriate redactions,

agreed upon by their counsel, to the copies of the disclosure material that will be provided to them.

In the event that counsel for the Government and counsel for the defendants are unable to agree

whether specific redactions are appropriate, the matter will be presented to the Court for resolution.

       4. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction not otherwise provided for in Paragraph 2 of the Order. It will also afford the defense

prompt access to those materials, in unredacted form to counsel and in the redacted form to the

defendants, which will facilitate the preparation of the defense.

       5. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly, it is hereby Ordered:

       6. Disclosure material shall not be disclosed by the defendant(s) or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site 1 to which persons other than the parties



1
 This does not prohibit counsel for either defendant from using secure private web services, such
as “Drop Box,” to store disclosure material or sensitive disclosure material, provided that the only
                                                 2
         Case
          Case1:21-cr-00062-LJL
               1:21-cr-00062-LJL Document
                                  Document16-1 Filed02/17/21
                                           17 Filed  02/16/21 Page
                                                               Page33ofof66




hereto have access and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       7. Disclosure material that is not redacted may be disclosed by counsel to:

           (a) The defendant(s) for purposes of defending this action;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

           (c) Prospective witnesses for purposes of defending this action.

       8. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1

                             Disclosure and Protection of Seized ESI

       10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized during the course of the

investigation from various cellphones.




people with access to such services are those authorized herein to receive disclosure material or
redacted disclosure material, or to transfer such material to such authorized recipient.
                                                  3
         Case
          Case1:21-cr-00062-LJL
               1:21-cr-00062-LJL Document
                                  Document16-1 Filed02/17/21
                                           17 Filed  02/16/21 Page
                                                               Page44ofof66




       11. The Government is authorized to disclose to counsel for the defendant(s), for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendant(s), defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       12. This Order places no restriction on a defendant(s)’s use or disclosure of ESI that

originally belonged to the defendant(s).

                               Return or Destruction of Material
       13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any judgment of conviction in the above-captioned case; the period of direct

appeal from any order dismissing any of the charges in the above-captioned case; or the granting

of any motion made on behalf of the Government dismissing any charges in the above-captioned

case, whichever date is later. This provision does not apply to any disclosure material or ESI that

belongs to the defendant.

       14. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.
                                               4
         Case
          Case1:21-cr-00062-LJL
               1:21-cr-00062-LJL Document
                                  Document16-1 Filed02/17/21
                                           17 Filed  02/16/21 Page
                                                               Page55ofof66




       15. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized EDI disclosure material

except as otherwise set forth under this Order.

       16. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                  5
            Case
             Case1:21-cr-00062-LJL
                  1:21-cr-00062-LJL Document
                                     Document16-1 Filed02/17/21
                                              17 Filed  02/16/21 Page
                                                                  Page66ofof66




                                                    Retention of Jurisdiction
       17. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   Audrey Strauss
   United States Attorney

                         Digitally signed by JACOB
   JACOB                 GUTWILLIG
                         Date: 2021.02.16 19:04:02
   GUTWILLIG             -05'00'
by: _____________________________                                        Date: _____________________
    Jacob Gutwillig
    Assistant United States Attorney


   BV$P\*DOOLFFKLRBB_____________                                    Date: ________
   Amy Gallicchio
   Counsel for Martin Alonso Astorga Meza
   Jill R. Shellow Date: 2021.02.16 18:42:08 -05'00'
                             Digitally signed by Jill R. Shellow
   ___________________________                                           Date: _____________________
   Jill Shellow
   Counsel for Christina Marie Esquer



SO ORDERED:

Dated: New York, New York
                17 2021
       February __,

                                                                       ___________________________________
                                                                       HONORABLE LEWIS J. LIMAN
                                                                       UNITED STATES DISTRICT JUDGE




                                                                   6
